Citation Nr: 1144754	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  08-00 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent disabling for residuals of medial collateral ligament injury with traumatic arthritis, right knee prior to April 19, 2010.

2.  Entitlement to a rating in excess of 20 percent disabling for residuals of medial collateral ligament injury with traumatic arthritis, right knee as of April 19, 2010.

3.  Entitlement to a separate compensable rating for residuals of medial collateral ligament injury with instability, right knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel
INTRODUCTION

The Veteran served on active duty from August 1960 to August 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which in part, denied a rating in excess of 10 percent for right knee degenerative changes.

A Decision Review Officer (DRO) decision of May 2010 granted a 20 percent rating for the right knee disorder as of April 19, 2010.  Since this is not the maximum rating available for this disability, this claim remains in appellate status. See AB v. Brown, 6 Vet. App. 35 (1993).  The issues have been recharacterized to reflect this staged increase.  

An appealed claim for entitlement to service connection for a left knee disorder has been removed from appellate status by a grant of this claim in a December 2007 rating.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997).

Although the RO has of record a June 2010 VA examination which is dated after the most recent supplemental statement of the case in May 2010, there is a waiver of AOJ review of records submitted in October 2011.  


FINDINGS OF FACT

1.  From the pendency of this claim, the Veteran's manifestations of residuals of medial collateral ligament injury, with traumatic arthritis of the right knee, are shown to be more consistent with arthritis with noncompensable ranges of motion with extension of 0 degrees and flexion of 60 degrees or greater, but with occasional incapacitating exacerbations prior to April 19, 2010.  The pain and other impairment more nearly approximates malunion of the tibia and fibula with moderate knee disability.

2.  As of April 19, 2010, the Veteran's manifestations of residuals of medial collateral ligament injury, with traumatic arthritis of the right knee, are shown to be consistent with arthritis with extension limited to 15 degrees, but extension is not shown to be limited to 20 degrees, and flexion still falls within a noncompensable range of greater than 60 degrees.  

3.  From the pendency of this claim the Veteran's manifestations of residuals of medial collateral ligament injury, with instability of the right knee, is more consistent with a mild instability prior to April 19, 2010.

4.  As of April 19, 2010, the Veteran's manifestations of residuals of medial collateral ligament injury, with instability of the right knee, is more consistent with a moderate instability.


CONCLUSIONS OF LAW

1.  For the period up to April 19, 2010, the criteria for a rating of 20 percent have been met for residuals of medial collateral ligament injury with traumatic arthritis, right knee.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.3, 4.7, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5262 (2011).

2.  As of April 19, 2010, the criteria for a rating in excess of 20 percent have not been met for residuals of medial collateral ligament injury with traumatic arthritis, right knee.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.3, 4.7, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010, 5260, 5261 (2011).

3.  The criteria for a 10 percent rating for the right knee disability characterized as lateral instability have been met from the pendency of this claim, up to April 19, 2010. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.3, 4.7, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2011).

4.  The criteria for a 20 percent rating for the right knee disability characterized as lateral instability have been met as of April 19, 2010. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.3, 4.7, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran filed his claim on appeal in February 2006.  The RO issued a duty to assist letter in March 2006 addressing entitlement to an increased rating for the right knee, prior to adjudicating the claim in a May 2006 rating decision, which denied this claim.

This letter provided initial notice of the provisions of the duty to assist as pertaining to entitlement for service connection, which included notice of the requirements to prevail on these types of claims, of his and VA's respective duties.  The duty to assist letter notified the Veteran that VA would obtain all relevant evidence in the custody of a federal department or agency.  He was advised that it was his responsibility to either send medical treatment records from his private physician regarding treatment, or to provide a properly executed release so that VA could request the records for him.  The Veteran was also asked to advise VA if there were any other information or evidence he considered relevant so that VA could help by getting that evidence.  Additional notice was sent in April 2010.

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  This notice was provided in the letters from March 2006 and April 2010.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service treatment records were previously obtained and associated with the claims folder.  VA medical records were obtained.  The Veteran has not indicated any private medical records were to be obtained.  While the Veteran is noted to be in receipt of Social Security benefits, he is noted to be of an age that he would be entitled to such benefits based on his age, and has not indicated that he receives them based on disability.

Assistance shall also include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA provided the Veteran with examinations in April and June 2010.  These examinations addressed the claimed disorders, and included review of the claims folder and examination of the Veteran.  

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 5103A have been considered and satisfied.  Through notices of the RO, the claimant has been notified and made aware of the evidence needed to substantiate his claim for higher disability ratings, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the issue decided in this decision.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the claimant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter being decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating-General Considerations 

The Veteran contends that his right knee disorder is more severe than currently evaluated.  

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  VA will interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  See 38 C.F.R. § 4.2.  VA will resolve any reasonable doubt regarding the degree of disability in favor of the claimant.  See 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, VA will assign a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  See 38 C.F.R. § 4.7.  VA will evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the person's ordinary activity.  See 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that "staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  A decision of the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When, after consideration of all of the evidence and material of record in an appropriate case before VA, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 38 C.F.R. §§ 3.102, 4.3 (2010).

Service connection for a right knee disorder, specifically residuals of medial collateral ligament injury with traumatic arthritis was granted in September 2003, with an initial 10 percent rating assigned.  He filed his claim for an increase in February 2006.

Among the pertinent evidence are X-ray records which include one from September 2003 which showed degenerative joint disease (DJD) of the right knee, while a March 2004 X-ray provided a conflicting finding of normal right knee.  However a December 2006 MRI is noted to show degenerative changes throughout the medial compartment, lateral compartment and anterior compartment.  This also showed findings consistent with a mensical tear of the medial compartment.  Thus his right knee is shown to have arthritis.

VA treatment records reveal that in September 2005 the Veteran was seen by rheumatology for DJD of the right knee, with continued knee pain.  He had mild pain on flexion on examination.  There was no effusion or joint line tenderness.  He was assessed with osteoarthritis (OA).  He was noted to have been issued knee braces.  He was also noted to work as a maintenance technician.  He was seen in primary care in December 2005 for worsening knee pain.  The counterforce brace, which was said to have been prescribed in June 2004, was described as modestly helpful.  He indicated that when he sat for a prolonged time he had "gelling."  He declined injections in the past and was not interested in knee replacement surgery.  Examination was noted to be negative for effusion.  His range of motion was limited to 90 degrees.  He was assessed with knee pain.  He was noted to have stopped taking amitryptilline because it "knocked him out."  A January 2006 record showing evaluation for depression noted his pain score was 7/10 due in part to his right knee.  A March 2006 rheumatology note noted the Veteran used braces and NSAIDS to treat his right knee OA.  He still worked full time at the post office.  Examination of the right knee showed he had bony hypertrophy and crepitus.  There was no warmth or effusion.  His range of motion was normal, without tenderness.  The assessment was OA, relatively stable.  

In April 2006 the Veteran underwent a VA examination of the right knee.  His subjective complaints were of constant right knee pain, stiffness, and weakness.  It gave out once a week.  There was no locking.  He used a right knee brace for ambulation.  There were no other assistive aids used.  He was working at the Post Office.  He indicated it took twice as long as normal to complete a task due to right knee pain.  Regarding his limitations on both activities of daily living and otherwise, he reported difficulty walking more than an hour, prolonged standing, using steps and kneeling.  Active and passive motion was from 0 to 135 degrees.  He had pain on motion.  He had no additional limitations of motion by pain, fatigue, weakness or lack of endurance.  He did report flares in his knee pain in the past 12 months.  They were about once a week and lasted approximately 10 hours.  There were no clinical signs of instability of the right knee at the time of the examination.  The examination of the right knee showed a moderate antalgic gait, tenderness and crepitus.  There was no swelling.  He had negative Drawer's sign and McMurray's.  There was no swelling at the time of the examination.  The X-ray of March 2004 was noted to be normal.  The medical opinion was right knee strain, moderately active at the time of examination.  

A June 2006 VA psychiatric examination primarily focused on psychiatric complaints, but noted significant chronic pain and periodic swelling of his right knee.  He also reported physical limitations of only being able to walk 2 blocks, 1 flight of stairs and lifting less than 40 pounds due to his knee problems.  He also reported being unable to do strenuous exercises or sit at the desk more than a half hour or ride in the car for an hour.  He reported decreased work function due to an inability to sit or be in one position for a long time.  He had a decrease in activities including household chores, repairs, and snow removal.  

VA records include an August 2006 record which revealed the right knee had mild medial joint line tenderness, with crepitus, but no laxity.  He also had bony prominence.  The assessment was OA bilateral knees.  

VA primary care follow-up records from September 2006, and March 2007 gave identical histories which included use of an outer force brace since June 2004.  This was modestly helpful, as was Capsaicin cream.  He sometimes got knee swelling which prevented him from wearing a brace.  He did not take NSAIDS as he did not feel they were helpful.  He continued to refuse injections or knee replacement surgery.  He was intolerant of amitriptyline because of sedation and preferred Relafen which reduced swelling.  Examination findings of the right knee in both records from September 2006 and March 2007 were also identical and showed no effusion with a range of motion limited to 90 degrees flexion.  He was assessed with knee pain.

Rheumatology follow-up in December 2006 for persistent right knee pain with occasional swelling noted he reported to this appointment with baseline pain.  However he had no redness, effusion, or swelling.  He was continuing self administered knee exercises.  He wore a knee brace on the right knee.  Examination however appeared limited to the left knee.  He was assessed osteoarthritis of the knees with iliotibial band pain.  The Veteran refused injections that were offered.  He did agree to meet with orthopedics to discuss a possible replacement in the near future.  He was to continue current treatment with medications and home physical therapy.  The December 2006 MRI which was previously noted to show degenerative changes was shown to have been ordered due to a history of bilateral knee pain and his knees giving out and buckling.  

A November 2007 VA examination noted his complaints of moderate to severe pain that included the right knee.  He walked with a moderately slow gait with a cane and bilateral knee braces.  He did not use crutches or wheelchairs.  Regarding his job as a laborer, he had difficulty with prolonged sitting, or standing more than 1/2 hour.  He could not walk more than 20 minutes.  Walking up and down stairs, climbing and squatting were limited due to his knee pain.  Examination revealed his range of motion was 0 to 90 degrees with moderate to severe pain from 80 to 90 degrees on repetitive use times 3.  The range of motion was not additionally limited by pain, fatigue, weakness or lack of endurance.  He had no clinical signs of instability, with negative McMurray and Drawer sign.  He had moderate tenderness along the anterior aspect of the right knee with crepitus but no swelling.  No recent diagnostic studies were available for review.  The assessment was bilateral knee strain with history of arthritis and limited range of motion, moderate to severely active at the time of examination.  Regarding his functional impairment, the examiner recited again the limitations to activities as described earlier.  

VA records from 2008 and 2009 included a February 2008 primary care follow-up which noted he had last been seen 11 months ago.  The history and findings on physical examination were identical to those shown in the primary care follow-ups in September 2006 and March 2007.  He was noted to still be working but planned to retire within the year.  Likewise a May 2009 primary care follow gave the same history as these earlier primary care follow-ups with the lone exception that he said he felt marginally better since retiring from the post office.  The physical findings were again identical to those shown in the follow-ups dating back to September 2006 and March 2007.  

A January 2010 primary care return visit which noted he was last seen 8 months earlier again gave the same history and findings on physical examination as these earlier primary care follow-up records, with the exception that his range of motion was said to be limited to 9 degrees flexion, as opposed to 90 degrees flexion in the other records.  He was assessed with knee pain.  

The report of an April 2010 VA examination of the right knee noted the Veteran to describe continued problems with his right knee with constant pain.  He took Tylenol 3 times a day and Nabumetone once a day with temporary relief.  He used a cane in his right hand and brace on the right knee.  This brace was modestly helpful in reducing his right knee pain but most importantly, it gave him some stability of the right knee.  He was noted to retired 2 years ago from the Post Office.  He said the right knee prevented him from occupational responsibilities and did not work at present due to conditions affecting both knees. 

In regard to his activities of daily living he avoided stairs as much as possible and sometimes the pain was so severe that he sat down on the steps and scooted down the steps to avoid a pain flare-up of the right knee.  He again reported only being able to walk 2 blocks before stopping due to knee pain.  Sitting was limited to an hour.  He reported that when driving over an hour, he also had stiffness and swelling in addition to the pain.  He avoided physical activities that could cause flare-ups, including standing.  He also reported that cold weather caused flare-ups and he mostly stayed indoors in the winter.  

The Veteran also reported his right knee buckled and would do so every time he stepped off a curb in the street.  He indicated that he has learned to not lead with his right leg when stepping off a curb and also stepped off the curb very slowly.  His right knee never locked.  Prior diagnostic tests were reviewed, including the X-rays from September 2003 and March 2004 which were noted to show contradictory findings regarding DJD, and the later records including a bone scan of September 2005 and MRI of December 2006 which did confirm degenerative findings.  

Physical examination showed his gait was abnormal and he walked with a cane in the right hand.  His brace caused a decreased range of motion of the right knee.  He put most of his weight on his left leg when walking.  After removal of the brace, his right knee showed no warmth, effusion, or tenderness to palpation.  He was tender on movement and weight bearing.  Range of motion of the right knee was 10 degrees extension to 95 degrees flexion, with pain at the extremes.  He was able to extend to 0 degrees, but this increased his pain.  He had constant pain.  He was noted to prefer the right knee at 10 degrees flexion because this produced the least amount of pain in extension.  Any more than that increased his pain.  Repetitive use times 3 reduced the motion so it was 15 degrees extension and 85 degrees flexion.  Passive range of motion was described as producing pain at any range, not just at the extremes.  The examiner could not resolve this inconsistent finding without resorting to speculation.  Stability testing such as Lachman and McMurray's were negative.  The diagnosis was DJD right knee, and torn medial meniscus, right knee.  The examiner opined that this torn meniscus was as likely as not connected to his service connected right knee injury.  

A June 2010 VA psychiatric examination mostly focused on psychiatric findings but did not that his physical condition as including his right knee, contributed to poor socialization.  He was noted to often be afraid that someone would knock him down if he goes out due to his knee condition and weakness.  He spent his time sitting alone and watching TV.

A June 2010 VA examination for bilateral knee problems noted pain in the right knee at rest, which was dull and constant.  He rated it at 10/10.  He denied weakness, stiffness, or fatigability at rest.  His right knee gave out twice a week.  Current medications included Tylenol extra strength, 500 milligrams 3 times a day.  He used a brace and cane, but no other type of assistive device.  He was noted to be retired from an occupation of mail processing and would not be able to do this kind of job now due to restrictions from both knees.  He was limited in bending no more than 2 minutes, standing less than 15 minutes, walking less than 10 minutes and lifting less than 10 pounds without flare-ups.  He indicated activities of daily living were not affected.  His active range of motion for the right knees were 10 degrees to 90 degrees.  His extension was limited to 10 degrees.  He had mild pain on motion with flexion, and pain at the end of extension.  There was no additional loss on repetitive use.  He had flare-ups with temperature changes, especially cold and damp weather.  The above described activities such as standing, bending, etc also caused flare-ups, as did climbing more than one flight of stairs.  He indicated that lifting over 30 pounds would cause flare-ups, although earlier in the exam 10 pounds was recorded as the weight limit.  His right knee pain was 10/10 during flare-ups.  Alleviating factors were rest, elevation, ice and medications such as Capsaicin and extra strength Tylenol.  He reported daily flare-ups lasting up to 1 1/2 hours.  He denied any additional limitation of function of the right knee during flare-ups. 

Examination for instability again was clinically stable, with negative Drawer and McMurray's.  He had no swelling, tenderness, or laxity present.  He did have moderate crepitation on both active and passive motion.  He had a mild to moderate antalgic gait.  The diagnostic studies were reviewed, but were limited to the conflicting X-ray studies from September 2003 and March 2004.  He was assessed with mild to moderate right knee strain, clinically stable.  

Throughout this appeal, the RO has evaluated the Veteran's right knee disorder under the criteria for arthritis (found at Diagnostic Code 5010).  The Board will consider all pertinent Diagnostic Codes, to include the right knee disorder manifested by recurrent subluxation or lateral instability (found at 38 C.F.R. § 4.71a, Diagnostic Code 5257).  While the Veteran initially raised this claim based on arthritis, in his March 2007 notice of disagreement, he is noted to have disagreed with the RO's failure to adjudicate issues reasonably raised by the evidence in the claims file and should have been inferred by the RO.  As the evidence includes right knee instability, (and this instability was noted in RO adjudications, but not separately evaluated) this must be addressed by the Board.  

Traumatic arthritis established by X-ray findings is to be evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by x-ray findings will be evaluated on the basis of limitation of motion of the specific joint or joints involved.  Diagnostic Code 5003.  Diagnostic Code 5003 notes that in the absence of a compensable limitation of motion, rate as below:  20 percent with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations; and 10 percent with X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Note (1) under Diagnostic Code 5003 states that the 20 percent and 10 percent ratings based on x-ray findings, above, will not be combined with ratings based on limitation of motion.

The average normal range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 5261, extension limited to 5 degrees receives a noncompensable rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 20 degrees warrants a 30 percent rating and extension limited to 45 degrees warrants a 50 percent rating.

Limitation of flexion of the leg is addressed in Diagnostic Code 5260.  Flexion limited to 60 degrees warrants a noncompensable rating, flexion limited to 45 degrees warrants a 10 rating, flexion limited to 30 degrees warrants a 20 rating, and flexion limited to 15 degrees warrants a 30 rating.

Separate ratings may be assigned under Diagnostic Codes 5260 (limitation of extension of the leg) and 5261 (limitation of flexion of the leg).  VAOPGCPREC 9-2004.

Diagnostic Code 5257 addresses other impairments of the knee, specifically, recurrent subluxation or lateral instability.  The ratings are based on whether the impairment is slight (10 percent disabling), moderate (20 percent disabling), or severe (30 percent disabling).

Diagnostic Code 5256 addresses ankylosis of the knee with a 30 percent rating for ankylosis at a favorable angle in full extension or in slight flexion between 0 and 10 degrees.  A 40 percent rating is warranted for ankylosis of the knee in flexion between 10 degrees and 20 degrees.  A 50 percent rating is warranted for ankylosis of the knee in flexion between 20 degrees and 40 degrees.  A 60 percent rating is warranted for ankylosis of the knee that is extremely unfavorable, in flexion at an angle of 45 degrees or more.  
	
Diagnostic Code 5262 provides for a 10 percent rating where there is malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is warranted where there is malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is warranted where there is malunion of the tibia and fibula with marked knee or ankle disability, and finally, a 40 percent evaluation is warranted where nonunion of the tibia and fibula is productive of loose motion requiring a knee brace.

According to VA General Counsel, in VAOPGPREC 9-98 (1998), when radiologic findings of arthritis are present, a veteran whose knee disability is evaluated under Diagnostic Code 5257 or 5259 is also entitled either to a separate compensable evaluation under Diagnostic Code 5260 or 5261, if the arthritis results in compensable loss of motion, or to a separate compensable evaluation under 5010 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.    

VA General Counsel held that separate ratings under Diagnostic code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for a disability of the same knee.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  VA Fast Letter 04-22 further clarified this General Counsel decision and noted that all VA examinations must record range of motion findings for flexion and extension.  VA Fast Letter 04-22 also pointed out that 38 C.F.R. §§ 4.40, 4.45 and 4.59 must still be considered and that objective evidence of pain on motion must still be considered if there is compensable limitation of flexion and extension, although the rules against pyramiding would only allow pain on motion to possibly elevate only one of the compensable evaluations of motion.  

Degenerative Change rated 10 percent prior to April 19, 2010 

The Board will first consider whether an increased rating is warranted for the right knee arthritis which is presently rated as 10 percent disabling under Diagnostic Code 5010.  This rating contemplates an arthritis without a compensable loss of motion that includes X-ray involvement of 2 or more major joints or minor joint groups, or else a loss of motion that is compensable.  A review of the evidence reveals that prior to the April 19, 2010 VA examination, the Veteran's range of motion, while reduced, is not shown to fall within the compensable range on either flexion or extension, even with consideration of functional loss on repetitive use.  

Repeatedly the evidence prior to this examination showed that his flexion fell firmly within the noncompensable criteria, as it was shown to be 60 degrees or better.  At no point is his flexion shown to be 45 degrees or less, which is the criteria for a 10 percent rating for limited flexion.  Likewise, prior to April 19, 2010, the evidence fails to show that his extension was limited to 10 degrees, but rather, it was repeatedly shown to fall in the range of 0 degrees with no change on repetitive use.  Thus the criteria for a 10 percent criteria or more for limited extension is not shown prior to April 19, 2010.

On the other hand, the record reflects that he has significant arthritis in the right knee.  There is, as noted, some limitation of motion during this time.  The evidence further reflects he has reported some periods of incapacitation secondary to knee problems, and that the knee interfered with his ability to maintain his employment.  According to the April 2006 VA examination, the incapacitation episodes were about once a week and lasted approximately 10 hours.  The same examination reported that he took about twice as long as normal to complete tasks due to his right knee pain.  Subsequent records and examination reports up to April 19, 2010 also suggested the Veteran had occasional incapacitating exacerbations of his right knee pain.  This included a June 2006 psychiatric examination which noted his being limited from activities such as walking more than 2 blocks or sitting more than a half hour due to this resulting in exacerbations.  Similar restrictions on activities such as walking sitting and using stairs were noted in the November 2007 VA examination, which described the arthritis as moderately to severely active.  Such restrictions are suggestive of occasional incapacitating exacerbations.  Overall, it is concluded with resolution of reasonable doubt, the impairment can be said to more nearly reflect malunion of the tibia and fibula with moderate knee impairment due to arthritis.  Thus, a 20 percent rating, but not more, is warranted for the period prior to April 19, 2010.  There is no showing of severe knee impairment, ankylosis, or other impairment warranting a higher rating at this time.

Degenerative Change rated 20 percent as of April 19, 2010 

As of the April 19, 2010 VA examination, he is shown to have a limitation of extension down to 15 degrees following three repetitions.  This falls firmly within the criteria for a 20 percent rating based on extension limited to 15 degrees, which has been granted.  

The June 2010 VA examination is noted to show the extension motion to be improved compared to the April 2010 VA examination, as it is now only limited to 10 degrees, even on repetitive use.  However, it is noted that this examination was conducted during warmer weather and the Veteran reported flare-ups particularly with colder and damper weather.  Accordingly, the Board finds that the April 2010 VA examination done during a period of cooler weather is likely a better indicator of his actual motion limitations.  

However the findings from both the April 2010 and June 2010 VA examinations do not show that, even on repetitive use, the loss of motion on extension to be limited to 20 degrees which would warrant a 30 percent rating.  Rather the limit of extension is shown firmly be within the criteria for 20 percent rating based on loss of motion, specifically extension at 15 degrees.  A separate compensable rating is also not shown for flexion, as the flexion limitations continue to fall within the noncompensable range on both the VA examinations done April 2010 and June 2010, even with repetitive use.

In conclusion, the Board finds that the evidence supports a 20 percent rating for the Veteran's arthritis from the pendency of this claim based on occasional exacerbating exacerbations, with the 20 percent rating shown to be continued based on the limitation of extension to 15 degrees on repetitive use as of April 19, 2010.  The evidence does not show that a rating in excess of 20 percent disabling is warranted for the loss of motion, as of April 19, 2010.  This contemplates the impairment of the knee as set forth above, for the period prior to April 19, 2010.  Separate ratings for those impairments would be pyramiding.  

Separate Rating Based on Instability

The Board will now consider whether a separate compensable rating is warranted for the instability of the right knee under Diagnostic Code 5257.  Based on a review of the foregoing, the Board finds from the pendency of the claim, but prior to April 19, 2010, a 10 percent rating is warranted under Diagnostic Code 5257.  This is based on evidence consistent with a mild instability, shown by the fact that the Veteran was issued a brace for the knee in the records from 2005 throughout the pendency of this appeal.  The history in the records from 2005 through 2007 shows that the brace had been issued in June 2004.  He is also shown to report the knee giving out as often as once a week in the April 2006 VA examination, which also noted his gait to be moderately antalgic.  In addition to the brace, he was noted to use a cane in the November 2007 examination, and was noted to walk moderately slowly.

However the evidence does not show that a moderate instability of the right knee is present, as objective testing for instability repeatedly were negative in the VA examinations from April 2006 and November 2007, as well as the treatment records from 2005 through 2009.  The most significant finding in these records and examination reports were crepitus, but his Drawer and McMurray signs were consistently negative when tested.  

As of April 19, 2010, the Veteran's instability is shown to more closely resemble that of a moderate instability.  This examination revealed a worsening of symptoms in that he now reported his right knee buckling every time he stepped off a curb in the street, requiring him to navigate curbs with great care and alteration of his gait.  He was noted to walk with an abnormal gait and using the cane and brace. The brace was now noted to most importantly provide stability, with pain reduction also noted from the brace, but not deemed as significant as the stability.  He was also noted to put most of his weight on his left leg.  Worsening problems with instability are also suggested in a June 2010 VA psychiatric examination, where he now expressed fears of being knocked over due to his knee condition.  The June 2010 knee VA examination also showed worsening instability as he now reported the knee giving out twice a week, compared to the earlier history of giving out once a week in the April 2006 examination.  

Thus the evidence supports a grant of a 20 percent rating for moderate instability as of April 19, 2010.  However, his instability is not shown to more closely resemble a severe disability as of this date.  While he has had an increase in subjective symptoms, which he is competent to report about and is shown to be credible, objectively, his symptoms do not show a severe disability.  Again the objective testing for instability are shown to be negative in these examinations from April 2010 and June 2010.  Therefore a 30 percent rating is not shown for instability, given this lack of objective test results, which would be expected with a severe instability.  

Conclusion

Based on the above, the Board finds that a 20 percent rating is warranted for the arthritis of the right knee from the date of claim, and a separate 10 percent rating is warranted for the instability of the right knee also from the date of claim and continuing up to April 19, 2010.  As of April 19, 2010, a separate 20 percent rating is warranted for instability of the right knee.  However a rating in excess of 20 percent for the arthritis is not warranted as of April 19, 2010.

Extraschedular Consideration

The RO determined that referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for an extraschedular rating was not warranted.  Under 38 C.F.R § 3.321(b)(1), in exceptional cases where schedular evaluations are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities is made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with the Veteran's employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) (2011).  

In this case, the Rating Schedule is adequate for evaluating the Veteran's  right knee disability.  He is not shown to have been hospitalized frequently for this condition.  With regard to the impact on the Veteran's ability to work, he is shown by the record to have continued to be able to work in the post office until his retirement around 2008, without significant loss of time from work shown from his knee disorder.  He is also noted to have other disabilities besides his right knee disorder that currently impact his employability.  

Thus, the disability due to the Veteran's service-connected right knee disability is shown to be adequately compensated by the assigned schedular ratings discussed above.  These schedular ratings contemplate the impact of his disabilities, with manifestations of pain, weakness and fatigue, on occupational function.  Higher schedular ratings are available for more severe symptoms.  There is no indication in the record that the Veteran's disabilities are so unusual or extensive that they make the schedular criteria inapplicable.  Accordingly, referral for extraschedular consideration is not warranted at this time.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In the absence of evidence of such factors, the Board is not required to remand the claim to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  

The Board additionally notes that the RO recently denied a claim for entitlement to individual unemployability (TDIU) due to service connected disabilities in a June 2010 rating decision, which has not been appealed by the Veteran.  Given this adjudication, there is no need to consider the appropriateness of considering entitlement to TDIU in this matter pursuant to the holding of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a 20 percent rating for residuals of medial collateral ligament injury with traumatic arthritis, right knee, is granted from the pendency of this claim up to April 19, 2010, subject to the laws and regulations governing the payment of monetary benefits. 

Entitlement to a rating in excess of 20 percent is denied for residuals of medial collateral ligament injury with traumatic arthritis, right knee, as of April 19, 2010.

Entitlement to a separate 10 percent rating for residuals of medial collateral ligament injury with instability, right knee, is granted from the pendency of this claim up to April 19, 2010, subject to the laws and regulations governing the payment of monetary benefits. 

Entitlement to a separate 20 percent rating for residuals of medial collateral ligament injury with instability, right knee, is granted from April 19, 2010, subject to the laws and regulations governing the payment of monetary benefits. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


